Title: To Benjamin Franklin from Wulffen, [c. 25 June 1780]
From: Wulffen, Jean Henry, baron de
To: Franklin, Benjamin


Monseigneur
[c. June 25, 1780]
Bien vivement penétré Des Soins, que Votre exellence, a pris La peine de Se Donner a mon occasion; je Serois bien enchanté que vous Daignassiéz reçevoir L’etendue de ma vive reconnoissance, qui egaleroit Les biens faits Signalés, que j’ai eprouvés de votre Bonté et qui ne Sortira jamais de ma mémoire.
L’objet qui m’intéresse, est le Certificat que vous à remis L’embassadeur Du roy de Prusse, qui m’est indispensable, pour parvenir en hollande.
Je Suplie Votre Exellence de Vouloir Bien me le délivrer n’ayant D’autre Empressement à mon arrivée que De vous le faire repasser De Suite. Je me plais à vous renouveller ma recconnoissance, et L’etendue Du plus profond respect. J’ai L’honneur D’etre avec La Plus parfaite Soummission De Votre Exellence Le plus humble & Le plus obeissant Serviteur Monseigneur
Baron Johan HENRICH De Wülffen Captain de cavallerie aux services Le unis lâ d’amerique
A Son Excellence Monseigneur De Franklin ministre Plenipotentiaire Des Etats unis D’ameriqueA Son Exellence
